Citation Nr: 1518835	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an acquired psychiatric disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from March 11 to August 3, 1994.   He also had additional U.S. Army Reserve service, from which he was discharged in February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his psychiatric disability was caused by his active service, or in the alternative, pre-existed service and was worsened by service.  In a March 2011 private treatment record from services for the emotionally depressed, the examiner diagnosed PTSD secondary to military trauma.  

The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated June 2011.  The Board notes that regardless of the missing records, the Veteran's alleged trauma is related to training for gas exposure and proper use of gas masks in basic training in 1994.  The Board recommends that the RO attempt to verify the typical practices of training with that equipment provided during that time period.  Any such findings may assist in verifying the Veteran's asserted stressors, or in determining whether the Veteran's alleged trauma is a product of his psychiatric disabilities.  

As noted above, the record contains evidence of a current psychiatric disability and a medical opinion relating the symptoms to service.  Additionally, the Veteran's lay statements assert that his disability may have been aggravated by service.  The opinions of the private examiner and the Veteran are based on an incomplete history.  Therefore, a VA examination is necessary to determine the onset, causation, and any aggravation of the Veteran's psychiatric disability.

The Veteran's claim of service connection for an acquired psychiatric disability affects the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file information regarding common training practices for gas masks and gas exposure in basic training in 1994.  If this information cannot be obtained, please document all attempts.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his psychiatric disabilities.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed psychiatric disabilities, to include PTSD (IF AND ONLY IF an inservice stressor is verified), depression and schizophrenia are causally or etiologically related to service?  

b.)   Is there clear and unmistakable evidence that the Veteran's diagnosed psychiatric disabilities pre-existed his active service in 1994?

c.)  If the examiner answers yes to the above question, then is there clear and unmistakable evidence that the Veteran's diagnosed psychiatric disabilities were NOT aggravated by (permanently worsened by) his service active service?  

d.)  The examiner should also address whether the Veteran's alleged military trauma is a symptom of his psychiatric disability.  

The examiner should note that by active service the Board is referring to the period of March 1994 to August 1994.    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Prior to returning the case to the Board, ensure that all remand instructions have been complied with, if not, all necessary corrective actions must be undertaken before returning the case to the Board.

5.  Thereafter, readjudicate the claims, to include his TDIU claim.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




